DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levionnais et al. (WO 2018/109330, US 2019/0372679 is cited for English translation).

Regarding claim 1, Levionnais discloses 
A method of pairing between an electronic transaction terminal and a user terminal, the method being performed by the electronic transaction terminal (Fig. 4), the method comprising:
transmitting an identifier of the electronic transaction terminal to the user terminal over a near field channel using electromagnetic wave conduction capabilities of the body of the user (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an , when the user brushes the electronic transaction terminal (¶ [0109]: the master device (3) comprises a surface composed by the antenna, possibly protected and adapted to react when the user touches it);
receiving, over a radio channel that is separate from the near field channel, an item of data from the user terminal (¶ [0154]: Then it prepares a response for the master device. The digital message associated with the response, or second message (schematically represented in the figure by M1_OK), is broadcast in the step E4 via the antenna of the terminal (1) over a Bluetooth radio channel. It can for example involve BLE data packets comprising a presence message with, if available, the service identification SiD received previously, as well as, optionally, other information which may be relevant: address (MAC) of the terminal, name, conditions of connection to said terminal, etc.); and
upon a determination that the data received over the radio channel includes the transmitted identifier, pairing with the user terminal (¶ [0156]: The response message is tested during a step E23. If the message received is acceptable, that is to say if the form of the acknowledgement is correct and if the other possible information conforms to the expectations of the master device (service number, MAC address, etc.), it can accept the Bluetooth 

Regarding claim 2, Levionnais discloses 
wherein the identifier includes at least a first item of data which is dependent on the transaction terminal and a second item of data which is dependent on the transaction (¶ [0148]: the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase).

Regarding claim 3, Levionnais discloses 
additionally comprising, after receiving the identifier over the radio channel, canceling a pairing with another user terminal (¶ [0165]: if the device 3 connects to the terminal 1 (which has acknowledged the service identifier), the second terminal will not be able to connect to it because the fixed terminal has stopped broadcasting the invite message insofar as it is already connected to a terminal).

Regarding claim 4, Levionnais discloses 
additionally comprising, prior to receiving the identifier over the radio channel, initiating at least one bidirectional communication over the radio channel with at least one user terminal (¶ [0113]: In the context of particular interest here, the method according to this embodiment of the invention proceeds in three stages, or phases, which are transparent to the user of the terminal: [0114] In a first stage, which corresponds to a phase called “IBC phase”, the user .

Regarding claim 5, Levionnais discloses 
A method of pairing between a user terminal and an electronic transaction terminal, the method being performed by the user terminal (Fig. 4), the method comprising:
obtaining an identifier of the electronic transaction terminal (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), ; and
transmitting, over a radio channel, the obtained identifier (¶ [0154]: Then it prepares a response for the master device. The digital message associated with the response, or second message (schematically represented in the figure by M1_OK), is broadcast in the step E4 via the antenna of the terminal (1) over a Bluetooth radio channel. It can for example involve BLE data packets comprising a presence message with, if available, the service identification SiD received previously, as well as, optionally, other information which may be relevant: address (MAC) of the terminal, name, conditions of connection to said terminal, etc.).

Regarding claim 8, Levionnais discloses 
wherein the identifier is received (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase) on a device inside the user terminal (¶ [0124]-[0126]: a module called “receiver IBC module”, MIBCr, including: an IBC antenna (ANT) suitable for receiving signals over the radio channel and via the human body, so that a modulated electrical signal conveyed by the body of the user will be able 

Regarding claim 9, Levionnais discloses 
additionally comprising, prior to transmitting the identifier over the radio channel, initiating at least one bidirectional communication over the radio channel with at least one user terminal (¶ [0113]: In the context of particular interest here, the method according to this embodiment of the invention proceeds in three stages, or phases, which are transparent to the user of the terminal: [0114] In a first stage, which corresponds to a phase called “IBC phase”, the user approaches the reader (3) and directs his or her hand above the surface including the antenna; according to the examples of personalized services mentioned above, the IBC module comprising the antenna and the surface of the master device are located in the handle of the car that the user has just leased (the vehicle personalization scenario), in a store (banking scenario), in a connected object of the house (domestic scenario), in the computer mouse (professional scenario), and the terminal (1) of the user is in his or her pocket; ¶ [0147]: FIG. 4 represents the steps of a method for secure bidirectional wireless communication between a mobile device (1), also called terminal, carried by a user (2), and a master device (3), both equipped with an IBC module (antenna, surface, modulator/demodulator, firmware, etc.), according to an embodiment of the invention).

Regarding claim 10,
An electronic transaction terminal configured to implement the method of Claim 1, the electronic transaction terminal comprising a near field transmitter, a radio transmitter, a radio receiver, a memory, and a processor (Fig. 3) which are configured to implement the method of Claim 1 (See the rejection for claim 1).

Regarding claim 11, Levionnais discloses 
the user terminal comprising a transmitter, a receiver, a memory and a processor (Fig. 2) which are configured to implement the method of Claim 5 (See the rejection for claim 5).

Regarding claim 12, Levionnais discloses 
further comprising a near field receiver (Fig. 2) configured to receive the identifier of the electronic transaction terminal via a channel using electromagnetic wave conduction capabilities of the body of the user (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase).

Regarding claim 15,
A system for wireless pairing of terminals, the system comprising:
the electronic transaction terminal (¶ [0147]: a master device (3)) of Claim 9 (See the rejection for claim 9); and
a user terminal comprising a transmitter, a receiver, a memory and a processor, the user terminal being configured to (¶ [0147]: a mobile device (1), also called terminal):
obtain an identifier of the electronic transaction terminal (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase); and 
transmit, over a radio channel, the obtained identifier (¶ [0154]: Then it prepares a response for the master device. The digital message associated with the response, or second message (schematically represented in the figure by M1_OK), is broadcast in the step E4 via the antenna of the terminal (1) over a Bluetooth radio channel. It can for example involve BLE data packets comprising a presence message with, if available, the service identification SiD received previously, as well as, optionally, other information which may be relevant: address (MAC) of the terminal, name, conditions of connection to said terminal, etc.);
wherein, when the user carrying the user terminal brushes the electronic transaction terminal (¶ [0109]: the master device (3) comprises a surface composed by the antenna, possibly protected and adapted to react when the user touches it), the identifier of the electronic transaction terminal is transmitted via the channel using electromagnetic wave conduction capabilities of the body of the user and received by the near field receiver of the user terminal (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase).

Regarding claim 16, Levionnais discloses 
A non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor (Fig. 3), cause the processor to perform the method of Claim 1 (See the rejection for claim 1).

Regarding claim 17,
A non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor (Fig. 2), cause the processor to perform the method of Claim 5 (See the rejection for claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levionnais et al. (WO 2018/109330, US 2019/0372679 is cited for English translation) in view of Kletsov et al. (US 2021/0258044).

Regarding claim 6, Levionnais discloses 
wherein the identifier is received (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises 
Levionnais discloses all the subject matter of the claimed invention with the exception of wherein the identifier is received from an external device over a radio channel. Kletsov from the same or similar fields of endeavor discloses wherein the identifier is received from an external device over a radio channel (¶ [0034]: Referring to FIG. 1, a HBC apparatus 100 for an NFC signal, according to an embodiment of the disclosure, may include a first communicator 110 configured to receive an NFC signal from an NFC reader 300 through a body 200 in proximity to the body 200, and a second communicator 120 configured to transmit a signal to a user device 400 ... Examples of the user device 400 may include a smart phone, a table computer, and a smart watch. The user device 400 may include an NFC function; ¶ [0038]: , the data may be transmitted regardless of the NFC standard when transmitted to the user device 400 by the second communicator 120, may be transmitted according to a data format (for example, NFC data exchange format (NDEF) of the NFC standard, or may be transmitted according to an RF signal format of the NFC standard; ¶ [0057]: The second communicator 120 may communicate with the user device 400 by using a communication method other than NFC. Here, the communication method other than NFC may include a wireless communication method, such as Bluetooth, magnetic secure transmission (MST), and industrial scientific and medical (ISM), or a wired communication method, such as a universal serial bus (USB); ¶ [0094]: The HBC apparatus 100 or 500 for an NFC signal according to the disclosure may be used for POS payment, public transportation fee payment, road toll payment, user identification, pairing or data transmission between IoT devices, entrance control, information guide system, robot control, and pet identification; ¶ [0099]: HBO . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Levionnais by receiving, by HBC apparatus including MCU, memory, communicators, etc., paring or data transmission from NFC reader through a body in proximity to the body and transmitting the paring or data transmission to the user device such as a smart phone via NFC, Bluetooth, or USB, etc. of Kletsov. The motivation would have been to maintain security of near field communication (NFC) while improving convenience of use (Kletsov ¶ [0015]).

Regarding claim 7, Levionnais discloses 
wherein the identifier is received (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase).
Levionnais discloses all the subject matter of the claimed invention with the exception of wherein the identifier is received from an external device over a serial interface. Kletsov from the same or similar fields of endeavor discloses wherein the identifier is received from an external device over a serial interface (¶ [0034]: Referring to FIG. 1, a HBC apparatus 100 for an NFC signal, according to an embodiment of the disclosure, may include a first communicator 110 configured to receive an NFC . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Levionnais by receiving, by HBC apparatus, paring or data transmission from NFC reader through a body in proximity to the body and transmitting the paring or data transmission to the user device such as a smart phone via NFC, Bluetooth, or USB, etc. of Kletsov. The motivation would have been to maintain security of near field communication (NFC) while improving convenience of use (Kletsov ¶ [0015]).

Regarding claim 13, Levionnais discloses 
A near field device comprising ... a near field receiver ... , the near field device being configured to (Fig. 2):
receive an identifier of an electronic transaction terminal via a near field channel using electromagnetic wave conduction capabilities of the body of a user (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase); and
transmit the received identifier via a second communication channel (¶ [0154]: Then it prepares a response for the master device. The digital message associated with the response, or second message (schematically represented in the figure by M1_OK), is broadcast in the step E4 via the antenna of the terminal (1) over a Bluetooth radio channel. It can for example involve BLE data packets comprising a presence message with, if available, the service identification SiD received previously, as well as, optionally, other information which may be relevant: address (MAC) of the terminal, name, conditions of connection to said terminal, etc.).
Levionnais discloses all the subject matter of the claimed invention with the exception of a near field device comprising a transmitter, a near field receiver, a memory, and a processor. Kletsov from the same or similar fields of endeavor discloses a near field device comprising a transmitter, a near field receiver, a memory, and a processor (¶ [0034]: Referring to FIG. 1, a HBC apparatus 100 for an NFC signal, according to an embodiment of the disclosure, may include a first communicator 110 configured . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Levionnais by receiving, by HBC apparatus, paring or data transmission from NFC reader through a body in proximity to the body and transmitting the paring or data transmission to the user device such as a smart phone via NFC, Bluetooth, or USB, etc. of Kletsov. The motivation would have been to maintain security of near field communication (NFC) while improving convenience of use (Kletsov ¶ [0015]).

Regarding claim 14, Levionnais discloses 
A system for wireless pairing of terminals, the system comprising:
the electronic transaction terminal (¶ [0147]: a master device (3)) of Claim 9 (See the rejection for claim 9),
a user terminal comprising a transmitter, a receiver, a memory and a processor, the user terminal being configured to (¶ [0147]: a mobile device (1), also called terminal):
obtain an identifier of the electronic transaction terminal (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase); and 
transmitting, over a radio channel, the obtained identifier (¶ [0154]: Then it prepares a response for the master device. The digital message associated with the response, or second message (schematically represented in the figure by M1_OK), is broadcast in the step E4 via the antenna of the terminal (1) over a Bluetooth radio channel. It can for example involve BLE data packets comprising a presence message with, if available, the service identification SiD received previously, as well as, optionally, other information which may be relevant: address (MAC) of the terminal, name, conditions of connection to said terminal, etc.); and
a near field device comprising ... a near field receiver ... , the near field device configured to (¶ [0124]-[0126]: a module called “receiver IBC module”, MIBCr, including: an IBC antenna (ANT) :
receive the identifier of an electronic transaction terminal via a near field channel using electromagnetic wave conduction capabilities of the body of a user (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase); and 
transmit the received identifier via a second communication channel (¶ [0154]: Then it prepares a response for the master device. The digital message associated with the response, or second message (schematically represented in the figure by M1_OK), is broadcast in the step E4 via the antenna of the terminal (1) over a Bluetooth radio channel. It can for example involve BLE data packets comprising a presence message with, if available, the service identification SiD received previously, as well as, optionally, other information which may be relevant: address (MAC) of the terminal, name, conditions of connection to said terminal, etc.);
wherein, when the user carrying the user terminal brushes the electronic transaction terminal  (¶ [0109]: the master device (3) comprises a surface composed by the antenna, possibly protected and adapted to react when the user touches it), the identifier of the electronic transaction terminal is transmitted to the near field device via the channel using electromagnetic wave conduction capabilities of the body of the user, and then transmitted from the near field device to the terminal (¶ [0108]: the IBC antenna is designed so as to optimally receive the electromagnetic wave through the human body; ¶ [0148]: the master device (3) transmits, via its IBC antenna, an electromagnetic signal coding a message M1 intended for any terminal situated in proximity, for example the terminal (1) carried by the user (2) when he or she approaches the device. The message M1, called first message, or invite message, comprises a plurality of information elements intended to be transmitted continuously during a certain period during which the master device (3) is in transmission mode. For example, the information element consists of a word, “IBC”, or else an identifier (SiD) of the service offered (payment, vehicle personalization, or other such service), followed by a random datum (ALEA) which will make it possible to perform an authentication of the transaction after the pairing phase).
Levionnais discloses all the subject matter of the claimed invention with the exception of a near field device comprising a transmitter, a near field receiver, a memory, and a processor ... the identifier of the electronic transaction terminal is transmitted to the near field device via the channel using electromagnetic wave conduction capabilities of the body of the user, and then transmitted from the near field device to the terminal via the second communication channel of the device. Kletsov from the same or similar fields of endeavor discloses a near field device comprising a transmitter, a near field receiver, a memory, and a processor ... the identifier of the electronic transaction terminal is transmitted to the near field device via the channel using electromagnetic wave conduction capabilities of the body of the user, and then transmitted from the near field device to the terminal via the second communication channel of the device (¶ [0034]: Referring to FIG. 1, a HBC apparatus 100 for an NFC signal, according to an embodiment of the disclosure, may include a first communicator 110 configured to receive an NFC signal from an NFC reader 300 through a body 200 in proximity to the body 200, and a second communicator 120 configured to transmit a signal to a user device 400 ... Examples of the user device 400 may include a smart phone, a table computer, and a smart watch. The user device 400 may include an NFC function; ¶ [0038]: , the data may be transmitted regardless of the NFC standard when transmitted to the user device 400 by the second communicator 120, may be transmitted according to a data format (for example, NFC data exchange format (NDEF) of the NFC standard, or may be transmitted according to an RF signal format of the NFC standard; ¶ [0057]: The second communicator 120 may communicate with the user device 400 by using a communication method other than NFC. Here, the communication method other than NFC may include a wireless communication method, such as Bluetooth, magnetic secure transmission (MST), and industrial scientific and medical (ISM), or a wired communication method, such as a universal serial bus (USB); ¶ [0094]: The HBC apparatus 100 or 500 for an NFC signal according to the disclosure may be used for POS payment, public transportation fee payment, road toll payment, user identification, pairing or data transmission between IoT devices, entrance control, information guide system, robot control, and pet identification). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Levionnais by receiving, by HBC apparatus, paring or data transmission from NFC reader through a body in proximity to the body and transmitting the paring or data transmission to the user device such as a smart phone via NFC, Bluetooth, or USB, etc. of Kletsov. The motivation would have been to maintain security of near field communication (NFC) while improving convenience of use (Kletsov ¶ [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466